Citation Nr: 1105760	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.L.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant had active duty for training from June 1982 to 
November 1982.  He had additional, unverified periods of active 
duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for residuals of a back injury and 
for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts service connection is warranted for 
residuals of a back injury and PTSD.  He has described sustaining 
two injuries to his back during service.  He claims that while on 
a night reconnaissance patrol in 1984, he fell off a ledge and 
down a hill.  He reports he was treated at Schofield Barracks.  
In addition, the appellant alleges that while on active duty for 
training in Japan in late 1996, he tweaked his back while 
unloading cargo.  He maintains he was given medication and placed 
on light duty.  

The service treatment records currently of record disclose that 
the Veteran complained of pain in the back.  No direct trauma was 
reported.  The assessments were viral syndrome and possible 
secondary myalgia.  The Veteran denied recurrent back pain on a 
report of medical history in November 1993, and a clinical 
evaluation at that time revealed the spine was normal.

With respect to his claim for service connection for PTSD, the 
appellant has reported two stressors.  He relates that in 1994, 
while in Alaska, B. U., a fellow member of B Company, 299th 
Infantry of the Hawaii Army National Guard suffered a heart 
attack and died.  He reportedly was present when the soldier 
died.

In addition, in a statement received in July 2010, the appellant 
claims that a unit commander fired live rounds and killed a 
soldier at the Pohakuloa Training Area in October 1990.  The name 
of the soldier who was killed is Chad Delos Santos.  The Board 
notes that in his notice of disagreement, the appellant claimed 
this incident occurred in 1988.

While attempts to verify all the appellant's periods of active 
duty for training have been made, the Board is of the opinion 
that another effort should be made.  In addition, any service 
treatment records from a verified period of active duty for 
training should be procured.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the appellant's periods of active 
duty for training, and obtain any service 
treatment records during such periods.  The 
appellant's assistance in undertaking this 
development should be solicited as needed.  
To the extent the unit was in Alaska or 
elsewhere for training periods, that should 
be verified.

2.  Contact the appellant and request he 
provide any additional information, including 
detailed descriptions of stressful events, 
including all dates, places, and identifying 
information of others involved (names, ranks, 
and units of assignment) and the appellant's 
unit of assignment at the time each of his 
claimed stressors occurred.  He should 
specify whether the incident in Alaska 
occurred during 1988 or October 1990.

3.  If sufficient information is furnished by 
the appellant, verify the stressor through 
all appropriate sources.  

4.  If appropriate, based on the evidence 
obtained, schedule a VA orthopedic 
examination to determine the nature and 
etiology of any current back disability.  The 
examiner should be requested to provide an 
opinion concerning whether it is at least as 
likely as not (50 percent probability or 
higher) that any current back disorder is 
related to an incident that occurred while 
the appellant was on active duty for 
training.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

5.  After the above is completed to the 
extent possible, and if, and only if a 
stressor is verified, the appellant should be 
scheduled for a VA psychiatric examination to 
determine whether it is at least as likely as 
not that he suffers from PTSD as a result of 
any verified stressor identified, or whether 
it is at least as likely as not that he has 
any current psychiatric disability that is 
related to service.  The RO/AMC should 
identify any verified stressors in the 
examination request.  The claims file should 
be made available to and be reviewed by the 
examiner.  All tests deemed necessary should 
be conducted and the results reported.  The 
examiner should provide a rationale for any 
conclusions reached.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

6.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


